Citation Nr: 1622992	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-42 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1971.

These appeals to the Board of Veterans' Appeals (Board) are from July 2007, September 2009, and February 2010 rating decisions.  In a July 2007 decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, in pertinent part, denied the Veteran's service connection claims for arthritis of the bilateral hands, bilateral shoulders and bilateral knees.  In a September 2009 decision, the Chicago, Illinois RO granted the Veteran's claim for service connection for bilateral hearing loss and assigned it an initial noncompensable rating.  A February 2010 rating decision denied the Veteran's claim for a rating in excess of 30 percent for PTSD.  The Veteran's claims file remains in the jurisdiction of the Chicago RO.

The Veteran and his spouse testified at a videoconference hearing at the RO in August 2012 before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

Subsequent to the December 2013 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) associated additional VA treatment records with the Veteran's claims file.  In a January 2014 submission, the Veteran's representative stated that he wished to have the Veteran's case forwarded to the Board immediately and waived the Veteran's right to have the Veteran's case remanded to the AOJ if evidence was later located and submitted to VA.  The Board finds that this statement is a valid waiver of initial AOJ review of evidence VA has associated with the Veteran's claims file since the December 2013 SSOC; thus, the Board concludes the Veteran is not prejudiced by the Board proceeding with adjudication of his claims.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right shoulder osteoarthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's left shoulder supraspinatus tendon calcification was not manifest in service and is unrelated to service.  

3.  The Veteran's bilateral hand arthritic disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  The Veteran's bilateral knee arthritic disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  The Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity; it does not produce deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
2.  The criteria for service connection for a bilateral hand disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for a disability rating of 50 percent (but no higher) for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2007 and October 2009, and the claims were later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2009, 2010, and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as collectively they provide all information necessary to rate the PTSD and show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence for the service connection claims being decided.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection for bilateral shoulder, hand, and knee disorders

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

38 U.S.C.A. § 1154(b) provides that, with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."

On service discharge examination in April 1971, the Veteran denied having or having had pertinent symptomatology including swollen or painful joints, trick or locked knees, and arthritis or rheumatism.  His shoulders, hands, and knees were clinically normal at that time.  His shoulders, hands, and knees had also been clinically normal on scuba school service examination in February 1967.  

VA medical records dated prior to May 2007 and contained in the claims folder make no mention of arthritis, tendon, or knee problems.  

A May 2007 VA medical record states that the Veteran's major problem over the last several years had been pain and immobility in his right shoulder.  In 1998, he had fallen off a ladder and fractured his right scapula.  On evaluation, he had marked crepitus and limitation of motion of his right shoulder.   

On VA examination in March 2009, the Veteran reported that knee problems began 30 years prior.  He reported bilateral atraumatic knee pain.  He had a history of right shoulder trauma in 1998.  X-rays of the shoulders revealed osteoarthritis of the right shoulder, and calcification of the left supraspinatus tendon.  The Veteran reported that he had developed atraumatic generalized bilateral hand pain while working as a plumber and heavy equipment operator about 8 years after service separation.  He reported that the first time he had discussed hand problems with a physician was in May 2007 at the Galesburg VA outpatient clinic.  There were X-ray findings consistent with early erosive osteoarthritis versus asymmetric inflammatory arthritis of the hands.  X-rays of the Veteran's knees revealed bilateral grade 2 osteoarthritis and incomplete ossification of the right tibial tuberosity, versus a loose body.  The examiner concluded after reviewing medical records, taking history, and examining the Veteran, that it was less likely than not that the Veteran's bilateral early hand arthritis, bilateral knee grade 2 osteoarthritis and incomplete ossification of the right tibial tuberosity versus loose body, and osteoarthritis of his right shoulder and his calcification of the left supraspinatus tendon resulted from possible injury in service.  He concluded it was at least as likely as not that the disabilities were a result of construction work, heavy equipment operation, and plumbing work since 1971 and/or the fall from the ladder in 1998.  The examiner noted that the Veteran was diagnosed clinically, without X-rays, with degenerative joint disease of the right shoulder in 2007.  There had been no other diagnosis of arthritis.   

During the Veteran's August 2012 Board hearing, he indicated that during service in Vietnam, he carried 80- to 100-pound packs while walking reconnaissance patrol, to be self-sufficient for 5 to 7 days.  He was on 92 of these patrols during 32 months in Vietnam.  He also survived 2 helicopter crashes after being shot down.  He testified that in that situation, there is nothing that can be done for sprained backs, ankles, or knees, except for aspirin and pain relievers.  When he came back, he experienced issues with his shoulders, but it did not affect his job in recruiting.  He just took aspirin.  To this day, the arthritis in his shoulders, hands, and knees was affecting his lifestyle.  He indicated that he had 2 broken tendons of his thumbs, and felt that this could have been from rappelling down out of helicopters.  He stated that he was experiencing pain in service and right after service.  

The December 2013 VA examination report shows that the Veteran has a left supraspinatus tendon calcification which was diagnosed in 2009; and osteoarthritis of his right shoulder, diagnosed in 2007.  The Veteran reported being involved in a helicopter crash in service, where he sprained his back and might have involved his right shoulder.  There was no left shoulder injury at the time.  He reported initially being treated for bilateral shoulder pain in about 1992.  The Veteran's reports of continuity of symptoms for many years were considered.  It was noted that the Veteran worked as a plumber and heavy equipment operator of bulldozers, excavators, and scrapers.  It was noted that he had had a right shoulder injury in 1998, on the job, when he fell from a ladder and had a workman's compensation case.  There were also notes from 2011 indicating that he is an avid outdoorsman, and that he hunts, fishes, and cuts firewood.  The examiner opined that the Veteran's right shoulder osteoarthritis was less likely as not due to service.  The mechanism of heavy use and the described fall (during a helicopter crash) in service less likely than not explained the current findings, given the Veteran's prior employment history and his serious shoulder injury on the job in 1998.  The examiner opined that the Veteran's left supraspinatus tendon calcification was less likely as not due to service.  The examiner indicated that a tendon calcification is a non-specific finding and can represent an acute or chronic issue.  No acute event was noted (in or after service) for the left shoulder.  The examiner felt that the Veteran had chronic impingement most likely due to his employment history and lifestyle. 

On VA examination in December 2013, bilateral osteoarthritis of the knees was diagnosed, and it was noted that it had been diagnosed in 2009.  The Veteran indicated that the knees started bothering him perhaps in the late 1990's, but may have bothered him off and on before.  He wondered if carrying heavy packs in the jungle, weighing 80 to 100 pounds, may have damaged them somehow, but did not recall any acute injuries or pain.  He described difficult jungle terrain, and indicated that he did several thousand meters of movement each day.  It was slow movement due to terrain and load.  He currently hunted and fished and had an active outdoor lifestyle.  The examiner stated that she accepted the Veteran's report of heavy joint use in service without specific injury as true, and took into account the medical record, his occupational history, and X-ray findings.  The examiner stated that the bilateral knee osteoarthritis was less likely as not due to service.  She indicated that recalling/guessing knee discomfort 8 years after service did not clearly reflect on conditions of service.  No evidence of acute traumatic injuries was found and she concluded that current findings and medical records were most consistent with age and occupation.  

On VA examination in December 2013, the Veteran was noted to have arthritis of his hands, bilaterally, and that it was diagnosed in 2009.  He also had bilateral tendinopathy of the extensor pollicis long which had been apparently diagnosed sometime in about the mid-1990s.  The Veteran reported that he had rappelled out of helicopters in service, and that it was hard on his hands.  Decades later, he noticed that the distal extensor mechanism of his thumbs was unable to hyperextend.  This occurred on the right side before the left.  The extensor tendons wore out over time according to an orthopedist in the late 1990s, but flexion remained strong.  The Veteran reported that the first time he discussed hand problems with a physician was in May 2007 at VA.  The examiner concluded that the Veteran's bilateral hand condition was less likely than not due to service, including rappelling and carrying heavy packs in service.  The examiner indicated that an injury significant enough to cause significant arthritis would be unlikely to have a period of eight or more years of no symptoms, nor not to require medical care, nor, most importantly, not to preclude active and heavy labor for the bulk of the Veteran's employment history, to include his hobbies, as noted.  She noted that his hand findings were entirely consistent with his age and occupation.  The examiner noted that an injury to the tendons of the hand from rappelling would logically involve the flexor mechanism, rather than the extensor mechanism of the thumb, which was what the Veteran had experienced.  This anatomic question was discussed with another VA examiner who served as a rappelling master in the army and he was able to review rappelling techniques with the examiner to confirm where anatomical strain would occur.  The examiner noted that the Veteran's bilateral extensor pollicis tendinopathy and rupture was commonly related to inflammatory arthritis such as rheumatoid arthritis, which was consistent with the Veteran's X-ray findings.   

As explained above, the record reflects the Veteran has current disabilities of the shoulders, hands, and knees.  Therefore, the first element of the claim of service connection is met.

In this case, the evidence indicates that the Veteran was awarded the Combat Action Ribbon and the Board finds that there is satisfactory evidence that he participated in combat in Vietnam.  The Board further finds that his statements concerning in-service combat events/injuries, as described further above, constitute satisfactory evidence of in-service events/injuries of his shoulders, hands, and knees.  In addition, the Board finds that the evidence presented is consistent with the circumstances, conditions and hardships of the Veteran's combat service.  Thus, the second element of the claim of service connection is met.

What remains to be established is that there is an etiological relationship between the Veteran's service and his current bilateral shoulder, hand, and knee disabilities.

These disabilities were not shown on the February 1967 or April 1971 service examination reports and the Veteran denied having or having had pertinent symptomatology at the time of his April 1971 service examination.  The first medical treatment for arthritis was in May 2007, when the Veteran presented with right shoulder complaints that he did not date back to service.  As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

While he has more recently testified that he had pain in service and that it continued essentially ever since service, he has at other times indicated that symptoms began many years after service.  On March 2009 VA examination he indicated that he had developed hand pain about 8 years after service discharge and he dated his knee problems to approximately 1979 (30 years before the examination) instead of to service.  He also reported first being seen for right shoulder pain in about 1992 and experiencing right shoulder trauma in 1998.  The Veteran's September 2009 statement that he believed his shoulders, knees, and both hands hurt when he was released from the Marines, and that he had all of the symptoms of arthritis when he was discharged has been considered.  However, that was in September 2009, many years after service, whereas he actually denied having pertinent symptomatology on service discharge examination in April 1971 and his shoulders, knees, and hands were clinically normal at those times.  His statements regarding onset have been inconsistent throughout the appeal period.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (finding that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant in determining whether statements submitted by a Veteran are credible).  Therefore, the Board places no weight of probative value on the Veteran's statements indicating a continuity of symptomatology since service.  

The Board places the greatest weight of probative value on the December 2013 VA opinion.  The examiner concluded that heavy in-service use of the shoulders and the described fall in service were less likely than not to be the cause of his right shoulder arthritis, given the Veteran's prior employment history which was heavy in labor and his serious right shoulder injury on the job in 1998.  Service was rejected as the cause of the Veteran's left supraspinatus tendon calcification, as it is a nonspecific finding and no acute event (injury) was noted for the left shoulder (including in service).  Instead, the examiner concluded that the Veteran probably had chronic impingement, most likely due to his employment history and lifestyle.  In-service rappelling as the cause of the Veteran's hand arthritis has adequately been rejected by the VA examiner in December 2013 who talked to another VA examiner who was a rappelling master, about what type of injury rappelling might cause to the hands - to flexors instead of extensors like the Veteran has.  Additionally, the examiner in December 2013 indicated that the Veteran's osteoarthritis of his knees was less likely than not related to service duties, including heavy use of the knee joints while on reconnaissance with heavy packs, as there was no evidence of any acute traumatic injuries in service and his knee discomfort appears to have started some 8 years or more post-service.  The opinions reflect a full review of the evidence of record, including history provided by the Veteran.  The opinions are supported by detailed findings and rationale and reflect consultation with other experts where necessary, such as with the VA examiner who had knowledge of the tendons used while rappelling.  There is no other opinion that contradicts the December 2013 opinion.

Regarding the Veteran's own opinion that he has bilateral shoulder, hand, and knee disabilities that are due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the probable etiology of disorders such as arthritis and supraspinatus tendon calcification falls outside the realm of common knowledge of a lay person.  The Veteran has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in these matters has no probative value.  

In summary, the claims of service connection for bilateral shoulder, hand, and knee disabilities are denied based on consideration of presumptive and direct service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD rating

The Veteran appeals for a higher rating for his service-connected PTSD, based on a claim for an increased rating which was filed in July 2009.  Accordingly, the time period which is of concern is from July 2009 to present.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].
When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, DSM-5 is not applicable to this case.

On VA psychiatric examination in February 2010, the Veteran indicated that he had been married to his wife for 32 years, and that their relationship was good.  His wife indicated that the Veteran was impatient, which put a strain on their relationship at times.  The Veteran reported that he has 2 sons and a stepdaughter.  He stated that his relationship with his children was distant.  They saw each other at holidays but did not have close relationships.  There was no estrangement or conflict, however.  The Veteran reported that he travels to service reunions, and that he and his wife have traveled to every state in the country.  He loves to hunt and fish, primarily by himself, and enjoys solitude and the outdoors.  His wife turkey hunts with him in the fall.  They watch television, but rarely go out socially.  At work, he generally worked alone.  The Veteran had no history of suicide attempts or of assaultiveness.  

On mental status examination, he was clean and casually dressed, and his psychomotor activity and speech were unremarkable.  His affect was appropriate and his mood was good.  He could do serial 7's forward and backward.  The Veteran stated that he had been having more difficulty concentrating.  He had noticed this at work where he found himself daydreaming.  He also sometimes missed turns when driving, and reported difficulty staying focused when reading.  He was oriented to person, time, and place, and his thought processes and content were unremarkable, with no delusions.  He understood the outcome of behavior.  He had no inappropriate behavior, interpreted proverbs appropriately, and did not have obsessive/ritualistic behavior.  He reported several triggers that caused him to panic.  His impulse control was good.  Recent and remote memory was normal, but immediate memory was mildly impaired.  As an example, he had to write things down to remember them, and sometimes forgot things his wife told him.  He made lists.  He reported that his only relationships were with family and other Veterans.  

The diagnosis was PTSD and the GAF was 58.  The examiner indicated that the Veteran was experiencing mild to moderate symptoms of PTSD including sleep disturbance and intrusive memories, and that he had difficulty developing and maintaining relationships except for his immediate family and fellow Veterans.  He had maintained contact with Veterans he served with in Vietnam.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner also indicated that PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work, mood, or school; but not in judgment.  They resulted in deficiencies in thinking as the Veteran reported difficulty with concentration and staying focused both at work and at home, and memory problems.  There were deficiencies in family relations as the Veteran stated that relationships with his family are distant, with him seeing his children only at holidays.  They resulted in deficiencies in work.  He had a successful work career as a heavy equipment operator, but sometimes he found himself caught up in memories or daydreaming and getting distracted.  He had deficiencies in mood, as he reported anxiety, particularly in response to triggers.  

During the Veteran's August 2012 hearing, his wife indicated that he would get angry about what he heard on television.  He would go to a reunion with peers from Vietnam every 2 years.  They mentioned a letter written by one of his friends which indicates that he remains anxious much of the time and was almost unable to relax most of the time unless he was in the woods or alone in a quiet place, and that he did not get along well with others.    

On VA psychiatric examination in October 2013, it was noted that the Veteran had retired in August 2011 after 35 years as a heavy equipment operator in the construction field.  He had had no new mental health issues since February 2010.  He was seeing a counselor on a monthly basis for the past 2 years and it had been helpful.  He did not take psychotropic medication and he was not suicidal or homicidal.  He was noted to have anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  On mental status examination, he was oriented times 3 with clear sensorium and he was casually and appropriately dressed.  He was cooperative and rapport was easily established.  He maintained good eye contact, his grooming and hygiene were good, and his mood was mildly anxious, with a full range of affect.  His speech was generally normal for rate and tone, and his thought process appeared intact, with no sign of a thought or affective disorder.  His interests were normal, his insight appeared good, and judgment seemed adequate.  The Veteran was diagnosed with mild to moderate PTSD, and a GAF of 70 was assigned.  It was noted that his PTSD did not appear to interfere very much in his daily activities. The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses. 

VA outpatient treatment records from during the claim period contain several GAFs of 58 and symptomatology which accords with that shown in these 2 VA examination reports.  See, e.g., December 2010 and May 2011 VA treatment records.

Based on the above described evidence, the Board concludes that the evidence most nearly approximates findings demonstrating occupational and social impairment with reduced reliability and productivity.  Hence, a 50 percent rating is warranted for the Veteran's PTSD.  

A preponderance of the evidence, as described above, is against a finding that the frequency, severity, and duration of the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Veteran's representative argued in April 2012 that the February 2010 VA psychiatric examination supports a 70 percent rating, as the examiner indicated that while there was not total occupational impairment, there were clearly noted deficiencies in most areas.  However, the symptoms reported by the examiner as reflecting "deficiencies" in the areas of thinking, work, family relations, and mood actually correlate the best with occupational and social impairment with reduced reliability and productivity.  Specifically, the examiner noted that the Veteran sometimes had difficulty concentrating and staying focused at work because of being caught up in memories or daydreams.  This symptom best correlates with the frequency, severity, and duration of symptoms of impaired judgment, abstract thinking, and short- and long-term memory reflected by the criteria for a 50 percent rating.  They do not more nearly approximate a deficiency of judgment or thinking that is contemplated by the 70 percent rating criteria.  Also, although the Veteran reported having distant family relations, the record reflects that he has been married to his wife for over thirty years and has a good relationship with her.  The record also reflects that he maintains relationships with Veterans with whom he served in Vietnam.  Thus, while, he has difficulty establishing and maintaining effective relationships, the evidence does not reflect an inability to establish such relationships.  Moreover, the examiner noted that he experienced anxiety, particularly in response to certain triggers.  This symptom reflects the frequency, duration, and severity of symptoms included in the criteria for a 50 percent rating, such as disturbances of motivation and mood, rather than those of a higher 70 percent rating, such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively or impaired impulse control or a difficulty in adapting to stressful circumstances.  Thus, although the examiner used the word "deficiency" in the report, the actual symptoms described in these areas do not reflect the frequency, duration, and severity of symptoms that would encompass the findings for a higher 70 percent rating.  

GAF scores during the appeal period have ranged from 58 to 70.  GAF scores in this range are consistent with mild to moderate impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 50 percent rating, rather than a 70 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

The Veteran indicated in June 2011 that he did not feel that the February 2010 VA examination fairly depicted his PTSD.  However, his counselor, who he indicated would have a more accurate assessment of his PTSD, also found the Veteran's GAF score to be 58 on several evaluations.  He asked for a new VA examination, and that examiner's findings also reflect no more than moderate symptoms and do not support a rating in excess of 50 percent.  

The Board has considered any and all lay statements from the Veteran about the severity of his PTSD.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability for the PTSD at issue according to the appropriate diagnostic code.  Probative competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability for PTSD is consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown. Accordingly, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  Under the rating formula for mental disorders, any psychiatric symptom may be considered in awarding a rating, based on impairment it causes.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the impact of the service-connected PTSD has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the impact of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of record of unemployability due to the Veteran's PTSD.  To the contrary, the Veteran recently retired after 35 years in the same type of work and there is no indication his retirement resulted from service-connected disability.  Thus, further consideration of TDIU is not warranted.  

In summary, the Board has considered the benefit of the doubt rule and is granting a 50 percent rating based on its application; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 70 percent rating for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.





ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral knee disability is denied.

A 50 percent rating (but no higher) for PTSD is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Board remanded the case to the RO in July 2013 to obtain additional treatment records and a VA audiometric examination.  In the records which were incorporated into the claims folder on remand is a February 2008 audiology consult report which indicates that the Veteran had an audiometric evaluation apparently that day at the Galesburg outpatient clinic, consisting of puretone testing and speech discrimination.  The actual report of the audiometry which was conducted is not of record and could contain information that supports a higher rating for his bilateral hearing loss disability.  Accordingly, it should be obtained on remand, in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2013 to the present.  Make arrangements to incorporate into the claims folder the VA audiometric report which was apparently generated in February 2008 at the Galesburg CBOC.  The actual report which lists the Veteran's puretone audiometric thresholds and speech discrimination results, etc., must be obtained.  

2.  Thereafter, readjudicate the claim for an initial compensable rating for bilateral hearing loss in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


